EXHIBIT 31.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 I, Jim Booth, certify that: 1. I have reviewed this Report on Form 10-Q of SoftNet Technology, Corp.; 2. Based on my knowledge, this report does not contain any untrue statementof a material fact or omit to state a material fact necessary to make thestatements made, in light of the circumstances under which such statementswere made, not misleading with respect to the period covered by thisreport; 3. Based on my knowledge, the financial statements, and other financialinformation included in this report, fairly present in all materialrespects the financial condition, results of operations and cash flows ofthe small business issuer as of, and for, the periods presented in thisreport; 4. The small business issuer's other certifying officer(s) and I areresponsible for establishing and maintaining disclosure controls andprocedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) andinternal control over financial reporting (as defined in Exchange ActRules 13a-15(f) and 15d-15(f)) for the small business issuer and have: a. Designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under oursupervision, to ensure that material information relating to thesmall business issuer, including its consolidated subsidiaries, ismade known to us by others within those entities, particularlyduring the period in which this report is being prepared; b. Designed such internal control over financial reporting, or causedsuch internal control over financial reporting to be designed underour supervision, to provide reasonable assurance regarding thereliability of financial reporting and the preparation of financialstatements for external purposes in accordance with generallyaccepted accounting principles; c. Evaluated the effectiveness of the small business issuer'sdisclosure controls and procedures and presented in this report ourconclusions about the effectiveness of the disclosure controls andprocedures, as of the end of the period covered by this report basedon such evaluation; and d. Disclosed in this report any change in the small business issuer'sinternal control over financial reporting that occurred during thesmall business issuer's most recent fiscal quarter (the smallbusiness issuer's fourth fiscal quarter in the case of an annualreport) that has materially affected, or is reasonably likely tomaterially affect, the small business issuer's internal control overfinancial reporting; and 5. The small business issuer's other certifying officer(s) and I havedisclosed, based on our most recent evaluation of internal control overfinancial reporting, to the small business issuer's auditors and the auditcommittee of the small business issuer's board of directors (or personsperforming the equivalent functions): a. All significant deficiencies and material weaknesses in the designor operation of internal control over financial reporting which arereasonably likely to adversely affect the small business issuer'sability to record, process, summarize and report financialinformation; and b. Any fraud, whether or not material, that involves management orother employees who have a significant role in the small businessissuer's internal control over financial reporting. Date: August 14, 2008 By: /s/ Jim Booth Jim Booth President
